

EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of January 31,
2008, by and between ForgeHouse, Inc., a Nevada corporation (the “Company”), and
John Britchford-Steel (“Employee”). The parties hereto agree as follows:
 
1. Employment and Duties. The Company shall employ Employee in the position of
Chief Executive Officer (or such other position of similar rank as may be
assigned to him by the Company’s Board of Directors). Employee shall report
directly to the Board of Directors (or such persons designated by the Board of
Directors) and shall perform all duties and obligations typically performed by a
person in such position, including, without limitation, those certain duties and
obligations stated on Exhibit A hereto (or such other duties assigned to
Employee from time to time by the Board of Directors). Employee shall devote his
full business time, attention, and energies exclusively to the business and
interests of the Company and to the performance of his duties and obligations
under this Agreement.
 
2. Term of Agreement. Subject to the provisions of Section 4, Employee and the
Company retain the right to terminate this Agreement at any time, for any reason
or no reason, and with or without Cause (as defined in Section 4.1.1), and with
or without notice. Nothing in this Agreement shall be deemed to alter the
at-will nature of Employee’s employment with the Company, and the at-will nature
of Employee’s employment shall not otherwise be modified except in a writing in
accordance with Section 9 hereof. Notwithstanding the foregoing, the provisions
of Sections 5, 6 and 10 of the Agreement shall survive, and continue in full
force and effect, after any termination or expiration of this Agreement,
irrespective of the reason for the termination or any claim that the termination
was wrongful or illegal.
 
3. Compensation and Other Benefits. The Company shall provide the following
compensation and other benefits to Employee in consideration of Employee’s
performance of all of his obligations under this Agreement:
 
3.1 Base Salary. Subject to the provisions of Section 4, the Company shall pay
to Employee an annual base salary (the “Base Salary”) of $108,000, less
applicable withholdings. The Base Salary shall be payable in accordance with the
Company’s ordinary payroll practices in effect during the period of Employee’s
employment with the Company.
 
3.2 Incentive Compensation. For each fiscal year of Employee’s employment with
the Company, Employee shall be eligible to earn a bonus (“Incentive
Compensation”), the amount of which, if any, shall be determined by the Board of
Directors in its sole discretion. Incentive Compensation, if any, shall be paid
to Employee within forty-five (45) days after the Company’s audited financial
statements have been issued for the fiscal year in which such Incentive
Compensation was earned. Incentive Compensation will not be considered earned
for a particular fiscal year unless Employee is employed with the Company on
April 1 immediately following the close of that fiscal year. Employee
acknowledges and agrees that if his employment with the Company is terminated
pursuant to Sections 4.1.1, 4.1.2, 4.2 or 4.3 below before the Incentive
Compensation is considered earned, Employee shall not be eligible for payment of
Incentive Compensation for the fiscal year in which the termination is
effective. Any provision to the contrary notwithstanding, the Company will make
all payments under this arrangement not later than 2 ½ months after the end of
the calendar year in which the payments are no longer subject to a substantial
risk of forfeiture; provided that if calculation of the payment amount is not
administratively practicable due to events beyond the employee’s control or if
the Company has insufficient funds so that such payment would jeopardize the
solvency of the Company, the payment may be delayed until the first calendar
year in which the payment is administratively practicable and the funds of the
Company are sufficient.
 
1

--------------------------------------------------------------------------------


 
3.3 Stock Option Plan. Employee shall be eligible to participate in any stock
option plan as currently adopted or may be adopted by the Company and approved
by the Company’s Board of Directors in its sole and absolute discretion (“Stock
Option Plan”). Employee shall be granted, subject to compliance with all state
and federal securities laws and in accordance with the terms and conditions of
the Stock Option Plan, a stock options to purchase an aggregate of  341,000
shares of the common stock authorized for issuance under the Stock Option Plan
pursuant to a vesting schedule. The proposed forms of grant and vesting
schedules are attached hereto as Exhibit B.
 
3.4 Fringe Benefits. As additional compensation under this Agreement, Employee
shall be entitled to receive the following benefits (the “Fringe Benefits”):
 
3.4.1 Employee Benefit Plans. The Company shall allow Employee to participate in
such group medical, health, pension, welfare, and insurance plans (the “Employee
Benefit Plans”) maintained by the Company from time to time for the general
benefit of its employees of similar rank, as such Employee Benefit Plans may be
modified from time to time in the Company’s sole and absolute discretion.
 
3.4.2 Other Benefits. The Company shall provide Employee with all other benefits
and perquisites as are made generally available to the Company’s employees of
similar rank under the Company’s Employee Handbook, as such Employee Handbook
may be modified from time to time in the Company’s sole and absolute discretion.
 
3.4.3 Vacation. Employee shall be entitled to such vacation time as is generally
made available to the Company’s employees of similar rank under the Company’s
employment policies, as such employment policies may be modified from time to
time in the Company’s sole and absolute discretion; provided, however, that in
no event shall Employee accrue vacation time at a rate which is less than three
(3) weeks per year; provided, further, that Employee may not accrue more than
two times Employee’s annual vacation allotment. Employee will cease accruing
vacation if Employee reaches the maximum accrual amount, and will commence
accruing vacation again only after Employee has used enough vacation to fall
below the maximum.
 
3.4.4 Reimbursement of Business Expenses. The Company shall reimburse Employee
for all reasonable travel, entertainment and other expenses incurred by Employee
in connection with the performance of his duties under this Agreement, upon
submission by Employee to Company of reasonable documentation pertaining to such
expenses. The Employee agrees to provide to the Company such information as may
be reasonably necessary to substantiate any reimbursement or payment of the
fees, costs and expenses described in this subsection at such time as is
consistent with Company policy but in no event later than 30 days following the
close of the calendar year in which such fee, cost or expense is incurred. Upon
receipt of such substantiation, the Company shall pay or reimburse the fees,
costs and expenses described in this subsection promptly in accordance with
Company policy but in no event later than 2 ½ months following the close of the
calendar year in which such fee, cost or expense was incurred by the Employee.
The amount of expenses eligible for reimbursement in a calendar year will not
affect the amount eligible for reimbursement in another calendar year.
 
3.5 Deferred Compensation. Any deferred compensation (within the meaning of
Section 409A of the Internal Revenue Code (“Section 409A”)) payable under this
Agreement on account of Employee’s separation from service shall not commence
prior to six months following such separation if Employee is a specified
employee (within the meaning of Section 409A); provided, however, that, in
determining whether Employee is a specified employee, any compensation realized
on account of the exercise of a stock option or a disqualifying disposition of
stock acquired through the exercise of an incentive stock option shall be
disregarded.
 
2

--------------------------------------------------------------------------------


 
4. Termination or Expiration of Agreement.
 
4.1 Termination at Company’s Election. The Company, with the approval of the
Board, may terminate Employee’s employment at any time, for any reason or no
reason, with or without Cause (as defined in Section 4.1.1), and with or without
notice, subject to the provisions of Sections 4.1.1 and 4.1.2. “Terminate,” as
used in this Agreement to determine the date of any payment, shall mean the date
of the Employee’s “separation from service,” as defined by Section 409A.
 
4.1.1 Termination for Cause. If Employee’s employment is terminated for Cause,
Employee shall be entitled to receive only the following: (i) payment of
Employee’s Base Salary through and including the date of termination; (ii)
payment of any earned but unpaid Incentive Compensation for the prior fiscal
year pursuant to the terms of Section 3.2; (iii) payment for all accrued and
unused vacation time as of the date of termination; and (iv) reimbursement of
business expenses incurred prior to the date of termination in accordance with
Section 3.4.4. Except as expressly set forth in this Section 4.1.1, Employee
shall not be entitled to receive any Base Salary, Incentive Compensation or
Fringe Benefits in the event Employee’s employment is terminated for Cause,
except that Employee may continue to participate in the Employee Benefit Plans
to the extent permitted by and in accordance with the terms thereof or as
otherwise required by law. As used in this Agreement, “Cause” shall be defined
as any of the following that has a material adverse effect on the Company: (a) a
material breach by Employee of any term of this Agreement; (b) an intentional
refusal or failure to follow the lawful and reasonable instructions of the Board
of Directors or an individual to whom the Board of Directors instructed the
Employee to report (as appropriate); (c) a willful or habitual neglect of
duties; (d) misconduct on the part of Employee that is materially injurious to
the Company; (e) any act of fraud or embezzlement in respect of the Company or
any of their respective funds, properties or assets; (f) conviction of the
Employee of a felony or of a plea of guilty or nolo contendre involving a
felony, whether or not involving the Company; (g) willful misconduct or gross
negligence by the participant in connection with the performance of the
Employee’s duties to the Company or willful violation of Company policies; (h)
intentional dishonesty by the Employee in the performance of the Employee’s
duties to the Company; (i) any fraud, theft, misappropriation of or embezzlement
by the Employee in connection with the performance of the Employee’s duties to
the Company; (j) engagement by the Employee in the use of illegal substances or
alcohol, which use has impaired the Employee’s ability, as determined by the
Board of Directors of the Company, on an ongoing basis, to perform the
Employee’s duties to the Company; or (k) breach by the Employee of any terms and
conditions set forth in any non-competition, non-solicitation and/or
non-disclosure agreement executed by the Employee. A determination of Cause
shall be made by the Board of Directors of the Company. With regard to clauses
(a) through (c) and (k), Employee may cure such breach within thirty (30) days
of Employee’s receipt of written notice from the Company; provided, however,
that such cure period shall not be applicable if, in the case of clause (a) or
(k), the Board of Directors, in its sole discretion, has determined that such
breach is not capable of being fully cured; provided, further, that, upon the
second occurrence of a breach of under clauses (a) through (c) or (k), no such
cure period need be extended to Employee.
 
3

--------------------------------------------------------------------------------


 
4.1.2 Termination Without Cause. If Employee is terminated by the Company
without Cause, Employee shall receive: (i) payment of Employee’s Base Salary
through and including the date of termination; (ii) payment of any earned but
unpaid Incentive Compensation for the prior fiscal year pursuant to the terms of
Section 3.2; (iii) payment for all accrued and unused vacation time existing as
of the date of termination; and (iv) reimbursement of business expenses incurred
prior to the date of termination in accordance with Section 3.4.4. In addition,
Employee shall be eligible to receive a severance payment equal to six months of
Employee’s most recent Base Salary, less applicable withholdings, provided
Employee signs a general release of all claims in a form approved by the Board
of Directors. The severance pay described in this Section 4.1.2 shall be paid in
the ordinary course as if Employee were still employed by the Company for such
term as is required to pay in-full such amount.
 
4.2 Termination upon Death or Permanent Disability. This Agreement will
terminate automatically on Employee’s death or if Employee becomes Permanently
Disabled (as defined below). In the event of such termination, Employee, or his
beneficiary or estate, shall be entitled to receive such amounts of the Base
Salary, Incentive Compensation and Fringe Benefits as would have been payable to
Employee under a termination without Cause under Section 4.1.2 as of the date of
death or the date as of which the Company has determined in its sole discretion
that Employee has become Permanently Disabled. As used in this Agreement,
“Permanently Disabled” shall mean the incapacity of Employee due to illness,
accident, or any other reason to perform his duties for a period of 90 calendar
days, whether or not consecutive, during any 12-month period, all as determined
by the Company in its sole discretion. All Company determinations as to the date
and extent of incapacity of Employee shall be made by the Company’s Board of
Directors, upon the basis of such evidence, including independent medical
reports and data, as the Board of Directors in its sole discretion deems
necessary and desirable. All such determinations of the Board of Directors shall
be final.
 
4.3 Termination at Employee’s Election. Employee may resign from employment with
the Company for any reason by providing written notice to the Company prior to
the date selected for resignation. If Employee resigns from employment, Employee
shall be entitled to receive only the following: (i) payment of Employee’s Base
Salary through and including the date of resignation; (ii) payment of any earned
but unpaid Incentive Compensation for the prior fiscal year pursuant to the
terms of Section 3.2; (iii) payment for all accrued and unused vacation time
existing as of the date of resignation, which will be made at a rate calculated
in accordance with Employee’s Base Salary at the time of resignation; and (iv)
reimbursement of business expenses incurred prior to the date of resignation in
accordance with Section 3.4.4. Except as expressly set forth in this Section
4.3, in the event Employee resigns from employment, Employee shall not be
entitled to receive any Base Salary, Incentive Compensation, Fringe Benefits or
other items, except that Employee may continue to participate in the Employee
Benefit Plans to the extent permitted by and in accordance with the terms
thereof or as otherwise required by law.
 
4.4 Exercise of Stock Options Upon Termination. Any options granted to Employee
pursuant to the Stock Option Plan as set forth in Section 3.3 shall cease
vesting on the date of termination of Employee’s employment, and, to the extent
vested on the date of termination and not previously exercised or expired, may
be exercised by Employee in accordance with the terms and conditions of the
Stock Option Plan.
 
5. Assignment of Intellectual Property.
 
5.1 Purpose of Assignment. Employee understands that: (i) the Company is engaged
in a continuous program of research, development, production, and marketing in
connection with its business; and (ii) it is critical for the Company to
preserve and protect its “Proprietary Information” (as defined in Section 5.6
below), its rights in “Inventions” (as defined in Section 5.2 below), and in all
other intellectual property rights. Accordingly, Employee enters into the
Agreement as a condition of employment and continued employment with the
Company, whether or not Employee is expected to create inventions or other
intellectual property of value for the Company.
 
4

--------------------------------------------------------------------------------


 
5.2 Disclosure of Inventions. Employee will promptly disclose in writing and in
confidence to the Company all inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs (whether in source code or object code), databases, mask works,
innovations, ideas, concepts, discoveries, techniques, technical data, know-how,
formulas, algorithms, flow charts, source code, object code, and trade secrets
that Employee makes or conceives or first reduces to practice or creates, either
alone or jointly with others, during the period of Employee’s employment,
whether or not in the course of employment, and whether or not patentable,
copyrightable, or protectable as a trade secret (the “Inventions”).
 
5.3 Assignment of Inventions; Work Made for Hire. Employee acknowledges and
agrees that any copyrightable works prepared by Employee within the scope of
employment are “works made for hire” under the Copyright Act and that the
Company will be considered the author and owner of such copyrightable works.
Employee agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by Employee for the Company, or (iii) relate to the Company’s business
or actual or demonstrably anticipated research and development (the “Assigned
Inventions”) will be the sole and exclusive property of the Company. Attached
hereto as Exhibit C  is a list describing all inventions, original works of
authorship, developments, and trade secrets that were made by Employee prior to
the date of this Agreement, that belong to Employee, and that are not assigned
to the Company (“Prior Inventions”). If no such list is attached, Employee
agrees that it is because no such Prior Inventions exist. Employee acknowledges
and agrees that if Employee uses any of Employee’s Prior Inventions in the scope
of employment, or includes them in any product or service of the Company,
Employee hereby grants to the Company a perpetual, irrevocable, nonexclusive,
world-wide, royalty-free license to use, disclose, make, offer for sale, sell,
import, copy, distribute, perform, display, modify and create derivative works
based on such Prior Inventions and to sublicense third parties with the same
rights.
 
5.4 Assignment of Other Rights. To the extent that the Company does not own all
right, title, and interest in, to, and under the Inventions, Employee agrees to
assign, and does hereby irrevocably transfer and assign, to the Company: (i) all
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights anywhere in the world (both registered and
unregistered) (“other intellectual property rights” includes, but not limited
to, rights in databases and in any Assigned Inventions, along with any
registrations of or applications to register such rights); (ii) any and all
“Moral Rights” (as defined below) that Employee may have in or with respect to
any Assigned Inventions; (iii) all licensing and contract rights in, to, and
under any of the above; (iv) the right to all income, royalties, fees, damages,
and payments payable in, to, and under any of the above; (v) the right to sue
for present, past, and future infringement or misappropriation, or to otherwise
enforce any rights and file any causes of action, in law and/or equity in, to,
and under any of the above; and (vi) any other legal protections or rights
throughout the world in, to, and under any of the above. Employee also hereby
forever waives and agrees never to assert any and all Moral Rights that Employee
may have in or with respect to any Assigned Inventions, even after termination
of Employee’s work on behalf of the Company. “Moral Rights” means any rights to
claim authorship of or credit on an Assigned Inventions, to object to or prevent
the modification or destruction of any Assigned Inventions or Prior Inventions
licensed to Company under Section 5.3, or to withdraw from circulation or
control the publication or distribution of any Assigned Inventions or Prior
Inventions licensed to Company under Section 5.3, and any similar right,
existing under judicial or statutory law of any country or subdivision thereof
in the world, or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a “moral right.”
 
5

--------------------------------------------------------------------------------


 
To the extent that any and all of Employee’s right, title, and interest in, to,
and under any intellectual property related to the Company Business (as defined
in Section 6.1) have not been assigned, transferred over, set over, conveyed,
and delivered to the Company or its predecessor, Forgehouse LLC, Employee hereby
irrevocably assigns, transfers over, sets over, conveys, and delivers to the
Company, its successors and assigns, all of Employee’s right, title, and
interest in, to, and under all such intellectual property, including any and all
developed by Employee while employed or otherwise connected to GS Security
Group, LLC or Forgehouse LLC.


5.5 Assistance. Employee agrees to assist the Company in every proper way to
obtain for the Company and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Company’s Assigned Inventions
in any and all countries. Employee will execute any documents that the Company
may reasonably request for use in obtaining or enforcing such patents,
copyrights, mask work rights, trade secrets and other legal protections.
Employee’s obligations under this paragraph will continue beyond the termination
of Employee’s employment with the Company, provided that the Company will
compensate Employee at a reasonable rate after such termination for time or
expenses actually spent by Employee at the Company’s request on such assistance.
Employee appoints the Company’s attorneys as Employee’s attorney-in-fact to
execute documents on his behalf for this purpose.
 
5.6 Proprietary Information. Employee understands that employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to Employee by the
Company or a third party that relates to the business of the Company or to the
business of any parent, subsidiary, affiliate, customer or supplier of the
Company or any other party with whom the Company agrees to hold information of
such party in confidence (the “Proprietary Information”). Such Proprietary
Information includes, but is not limited to, Assigned Inventions, marketing
plans, product plans, source code, flowcharts, business strategies, financial
information, forecasts, personnel information, customer lists and other customer
information, vendor lists and other vendor information, internal work processes,
and data.
 
5.7 Name and Likeness Rights. Employee hereby authorizes the Company to use,
reuse, and to grant others the right to use and reuse, Employee’s name,
photograph, likeness (including caricature), voice, and biographical
information, and any reproduction or simulation thereof, in any form of media or
technology now known or hereafter developed (including, but not limited to,
film, video and digital or other electronic media), to the extent that materials
using Employee’s name or likeness were generated during Employee’s employment
and such name or likeness is only used for purposes related to the Company’s
business, such as marketing, advertising, credits, and presentations.
 
6. Non-Competition and Confidential Information.
 
6.1 Assistance to Competitors. During Employee’s employment with the Company,
Employee and Employee’s spouse and immediate family members shall not own a
material interest in (other than up to two percent of the voting securities of a
publicly traded corporation) any entity or individual that competes with the
Company in the Company Business. Employee and Employee’s spouse and immediate
family members will not, without the Company’s prior express written consent,
engage in any other employment or business that (i) directly competes with
current or future Company Business; (ii) uses any Company information,
equipment, supplies, facilities or materials; or (iii) otherwise conflicts with
Company Business interests or causes a potential disruption of its operations.
“Company Business” shall mean the Company’s business as it is currently
conducted and any other business activity in which the Company is engaged at any
time during the period of Employee’s employment with the Company.
 
6

--------------------------------------------------------------------------------


 
In the event of termination for Cause of Employee’s employment with the Company,
all provisions in this Section 6.1 of the Agreement shall continue in effect for
a term of three years from the termination date. In the event of termination,
other than for Cause, of Employee’s employment with the Company, all provisions
in this Section 6.1 of the Agreement shall continue in effect for a term of one
year from the termination date.
 
6.2 Notification. Employee hereby authorizes the Company to notify third
parties, including, without limitation, customers and actual or potential
employers, of the terms of this Agreement and Employee’s responsibilities
hereunder.
 
6.3 Non-Solicitation of Employees/Consultants. During Employee’s employment with
the Company, Employee will not directly or indirectly solicit or otherwise take
or attempt to take away employees or consultants of the Company for Employee’s
own benefit or for the benefit of any other person or entity.
 
In the event of termination of Employee’s employment with the Company, whether
for Cause or other than for Cause, all provisions in this Section 6.3 of the
Agreement shall continue in effect for a term of one year from the termination
date.
 
6.4 Non-Solicitation of Suppliers/Customers. During Employee’s employment with
the Company, Employee will not directly or indirectly solicit or otherwise take
away or attempt to take away customers or suppliers of the Company. Employee
agrees that the non-public names and addresses of the Company’s customers and
suppliers, and all other confidential information related to them, including
their buying and selling habits and special needs, created or obtained during
employment by Employee, constitute trade secrets, confidential information, and
Proprietary Information of the Company.
 
In the event of termination of Employee’s employment with the Company, whether
for cause or other than for cause, all provisions in this Section 6.4 of the
Agreement shall continue in effect for a term of one year from the termination
date.
 
6.5 Company Property. Upon termination of Employee’s employment with the Company
at any time for any reason, or upon the Company’s request at any time and for
any reason, Employee shall promptly return all such Company property to the
Company, without keeping any copy of any such Company property for himself or
any other entity or individual.
 
6.6 Confidential Information, Inventions, Non-Solicitation. At all times, both
during Employee’s employment and after termination, Employee will keep and hold
all Proprietary Information in strict confidence and trust. Employee will not
use or disclose any Proprietary Information without the prior written consent of
the Company, except as may be necessary to perform Employee’s duties as an
employee of the Company for the benefit of the Company. Upon termination of
Employee’s employment with the Company, Employee will promptly deliver to the
Company all documents and materials of any nature pertaining to work with the
Company and will execute the acknowledgment attached in Exhibit D confirming
Employee’s agreement to honor responsibilities contained in this Agreement.
Employee will not take or retain any documents or materials or copies thereof
containing any Proprietary Information.
 
7

--------------------------------------------------------------------------------


 
6.7 Geographic Scope of Provisions in Section 6. The provisions in this Section
6 of the Agreement shall encompass the geographic area of the entire United
States, including its territories, and any other countries or subdivisions
thereof where the Company conducted business or has taken reasonable steps to
commence conducting business during the 12 months prior to the date of
termination. If, however, any of the geographic provisions of this Agreement are
determined by a court of competent jurisdiction to be unenforceable, then the
geographic scope of the unenforceable provisions in this Section 6 will be
interpreted to extend over the largest enforceable geographical area selectable
from: the continental United States and countries where the Company conducted
significant business on the date of termination, the continental United States,
the United States east of the Mississippi River, the State of Georgia, and the
greater metropolitan Atlanta region.
 
6.8 Durational Scope of Provisions in Section 6. If any of the time provisions
of this Section 6 of the Agreement are determined by a court of competent
jurisdiction to be unenforceable, then the unenforceable provisions in this
Section 6 will be interpreted to extend over the longest enforceable period of
time (but not greater than the particular time provision) selectable from: three
(3) years, two (2) years, one (1) year, nine (9) months, six (6) months, and
three (3) months.
 
7. Representation and Warranties: No Breach of Prior Agreements. Employee
represents and warrants to the Company that Employee is under no contractual or
other restriction or obligation that is materially inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
rights of the Company hereunder, including, without limitation, any development,
non-competition, non-disclosure or confidentiality, invention assignment,
proprietary information, confidentiality or similar agreements previously
entered into by Employee. Employee represents that Employee will not bring to
the Company, or use in the performance of Employee’s duties for the Company, any
documents or materials or intangibles of a former employer or third party
(except for GS Security Group, LLC and Forgehouse LLC) that are not generally
available to the public or have not been legally transferred to the Company.
 
8. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, unlawful, or for any reason unenforceable, the
remaining provisions or portions of this Agreement shall remain in full force
and effect.
 
9. Amendment and Waiver. No provision of this Agreement can be modified,
amended, supplemented, or waived in any manner except by an instrument in
writing signed by both Employee and the Chief Executive Officer, and if Employee
shall be the Chief Executive Officer, than by the Chairman of the Board, and if
the Employee shall be the Chairman of the Board, then by any other director, in
each case only after such modification shall have been approved by the Company’s
Board of Directors in its sole discretion. The waiver by either party of
compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of any provision of this Agreement.
 
10. Applicable Law. This Agreement, Employee’s employment relationship with the
Company, and any and all matters or claims arising out of or related to this
Agreement or Employee’s employment relationship with the Company shall be
governed by, and construed in accordance with, the laws of the State of Georgia,
regardless of the choice of law provisions of Georgia or any other jurisdiction.
 
8

--------------------------------------------------------------------------------


 
11. Arbitration.
 
11.1 Exclusive Remedy. Except as set forth in Section 11.3, arbitration shall be
the sole and exclusive remedy for any dispute, claim, or controversy of any kind
or nature (a “Claim”) arising out of, related to, or connected with this
Agreement, Employee’s employment relationship with the Company, or the
termination of Employee’s employment relationship with the Company, including
any Claim against any parent, subsidiary, or affiliated entity of the Company,
or any director, officer, employee, or agent of the Company or of any such
parent, subsidiary, or affiliated entity. It also includes any claim against the
Employee by the Company, or any parent, subsidiary or affiliated entity of the
Company.
 
11.2 Claims Subject to Arbitration. Excepting only claims excluded in Section
11.3 below, Section 11.1 specifically includes (without limitation) all claims
under or relating to any federal, state or local law or regulation prohibiting
discrimination, harassment or retaliation based on race, color, religion,
national origin, sex, age, disability or any other condition or characteristic
protected by law; demotion, discipline, termination or other adverse action in
violation of any contract, law or public policy; entitlement to wages or other
economic compensation; any Claim for personal, emotional, physical, economic or
other injury; and any Claim for business torts or misappropriation of
confidential information or trade secrets.
 
11.3 Claims Not Subject to Arbitration. This Section 11 does not preclude either
party from making an application to a court of competent jurisdiction for
provisional remedies (e.g., temporary restraining order or preliminary
injunction). This Section 11 also does not apply to any claims by Employee: (i)
for workers’ compensation benefits; (ii) for unemployment insurance benefits;
(iii) under a benefit plan where the plan specifies a separate arbitration
procedure; (iv) filed with an administrative agency which are not legally
subject to arbitration under this Agreement; or (v) which are otherwise
expressly prohibited by law from being subject to arbitration under this
Agreement.
 
11.4 Procedure. The arbitration shall be conducted in Fulton County, Georgia.
Any Claim submitted to arbitration shall be decided by a single, neutral
arbitrator (the “Arbitrator”). The parties to the arbitration shall mutually
select the Arbitrator not later than 45 days after service of the demand for
arbitration. If the parties for any reason do not mutually select the Arbitrator
within the 45-day period, then any party may apply to any court of competent
jurisdiction to appoint a retired judge as the Arbitrator. The arbitration shall
be conducted in accordance with the Official Code of Georgia, as amended, except
as modified by this Agreement. The Arbitrator shall apply the substantive
federal, state, or local law and statute of limitations governing any Claim
submitted to arbitration. In ruling on any Claim submitted to arbitration, the
Arbitrator shall have the authority to award only such remedies or forms of
relief as are provided for under the substantive law governing such Claim. The
Arbitrator shall issue a written decision revealing the essential findings and
conclusions on which the decision is based. Judgment on the Arbitrator’s
decision may be entered in any court of competent jurisdiction.
 
11.5 Costs. Employee shall only pay that portion of the fees and costs incurred
in the arbitration (e.g., filing fees and transcript costs) that he would
normally pay in the course of litigation. All other fees and costs, including
the Arbitrator’s fees, shall be borne by the Company. The parties shall be
responsible for their own attorneys’ fees and costs, except that the Arbitrator
shall have the authority to award attorneys’ fees and costs to the prevailing
party in accordance with the applicable law governing the dispute.
 
9

--------------------------------------------------------------------------------


 
11.6 Interpretation of Arbitrability. The Arbitrator, and not any federal or
state court, shall have the exclusive authority to resolve any issue relating to
the interpretation, formation or enforceability of this Section 11, or any issue
relating to whether a Claim is subject to arbitration under this Section 11,
except that any party may bring an action in any court of competent jurisdiction
to compel arbitration in accordance with the terms of this Section 11.
 
12. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
Employee shall not assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except with the prior written
consent of the Company.
 
13. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the subject matter of this Agreement and supersedes all
prior and contemporaneous negotiations, understandings, or agreements between
the parties, whether oral or written, expressed or implied, except for the
Assignment of Intellectual Property, dated as of the same date hereof.
 
15. Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.
 
16. Headings. The headings of sections of this Agreement are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
17. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by certified or registered mail
or personally delivered to Employee at 5890 Hershinger Close, Duluth, Georgia
30097 or to the Company at 1575 Northside Drive NW, Building 300, Suite 375,
Atlanta, Georgia 30318, Attn: Board of Directors (or to such other address as
the Company by notice to the Employee may designate in writing or via electronic
mail from time to time).
 
[Signatures on Following Page]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.
 

 
FORGEHOUSE INC.
   
EMPLOYEE
                    By: /s/ Alexander Man-Kit Ngan     /s/ JOHN BRITCHFORD-STEEL
 

--------------------------------------------------------------------------------

Alexander Man-Kit Ngan, Asst. Secretary    

--------------------------------------------------------------------------------

JOHN BRITCHFORD-STEEL



 
11

--------------------------------------------------------------------------------


 